Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 29, 2021                                                                    Bridget M. McCormack,
                                                                                                  Chief Justice

                                                                                              Brian K. Zahra
                                                                                            David F. Viviano
  162136                                                                                Richard H. Bernstein
                                                                                        Elizabeth T. Clement
                                                                                         Megan K. Cavanagh
                                                                                         Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Justices
            Plaintiff-Appellee,
  v                                                          SC: 162136
                                                             COA: 346661
                                                             Livingston CC: 18-025036-FH
  KEVIN WHITE, JR.,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 3, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

           The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the criminal act of the principal can, for purposes of venue,
  be attributed to an alleged aider and abettor who is being “prosecuted, indicted, [and]
  tried . . . as if he had directly committed the offense,” MCL 767.39; and (2) whether it is
  relevant for the purpose of establishing venue in this prosecution for delivery of a
  controlled substance causing death, MCL 760.317a that the appellant delivered the
  controlled substance in Macomb County and there is no evidence that the appellant knew
  that the person to whom he delivered the controlled substance had moved from Macomb
  County to Livingston County, see MCL 762.8; People v McBurrows, 504 Mich 308
  (2019). In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.
                                                                                                               2

       The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 29, 2021
       s0126
                                                                             Clerk